Citation Nr: 0020702	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-29 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for post-operative traumatic arthritis of the left 
knee. 

2.  Entitlement to a disability rating greater than 10 
percent for right patellar tendon surgery with traumatic 
arthritis.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1984 to December 
1985 and from July 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The case returns to the Board following a remand to the RO in 
May 1999.  

During the June 2000 hearing, the veteran raised claims for 
service connection for muscle damage, scars, ligament damage, 
a hip disorder, and a back disorder.  These matters have not 
previously been adjudicated by the RO and are therefore 
referred to that office for the appropriate action.  


REMAND

The veteran seeks increased disability ratings for his right 
and left knee disabilities.  Where a disability has already 
been service connected and there is a claim for an increased 
rating, a mere allegation that the disability has become more 
severe is sufficient to establish a well grounded claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  

When a veteran has submitted a well grounded claim, VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1469 (1997).  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 
Vet. App 629 (1992)).  

In this case, the veteran underwent a VA orthopedic 
examination in May 1997, more than three years ago.  At that 
time, he denied any history of locking or instability in 
either knee.  However, during the June 2000 hearing, the 
veteran testified that, on an average day, his knees locked 
or gave out five to ten times.  Because the veteran has 
alleged a significant increase in severity of his knee 
disabilities, a new VA orthopedic examination is in order.  
The Board observes that the RO has evaluated each of the 
veteran's knee disabilities under Diagnostic Code (Code) 
5257, which bases disability ratings on the severity of 
recurrent subluxation or lateral instability.  Therefore, 
current objective evidence as to such complaints is 
particularly vital to ensuring proper evaluation of his 
disabilities.     

In addition, the medical evidence already of record shows 
that the veteran also has traumatic arthritis in each knee.  
A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  See VAOPGCPREC 9-98 (setting forth the 
bases on which a separate rating for arthritis may be made).  
Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Code 5003 or Code 
5010.  VAOPGCPREC 9-98.  On remand, if indicated by the 
evidence, the RO must take these considerations into account. 
   
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
orthopedic examination for the evaluation 
of his service-connected right and left 
knee disabilities.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  The 
examination should include range of 
motion and X-ray studies, as well as any 
other test or study deemed necessary by 
the examiner.  

The examiner is asked to identify and 
describe any current right knee and left 
knee symptomatology, specifically noting 
findings of subluxation or lateral 
instability.  The examiner should also 
include comments on any functional loss 
associated with the right knee and left 
knee due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims of entitlement to a 
disability rating greater than 20 percent 
for post-operative traumatic arthritis of 
the left knee and of entitlement to a 
disability rating greater than 10 percent 
for right patellar tendon surgery with 
traumatic arthritis.  If the disposition 
of either claim remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


